Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2020 has been entered.
 
Applicants Amendment
	Applicant’s amendment filed 8/14/2020 has been received and entered.  Claims 1, 3, 4, 11 and 14 have been amended, claims 2 and 12-13 have been cancelled.
Claims 1, 3-11, 14-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/2/2017 was acknowledged, but upon review of the claim limitations and initial search the restriction requirement was withdrawn.
Claims 1, 3-11, 14-20 are pending and currently under examination.


Priority
	This application filed 10/13/2014 claims benefit to provisional application 61/892,848 filed 10/18/2013; and is related to PCT/US14/60256 filed 10/13/2014 (see also paper filed 5/13/2015).
Applicants have not commented on the summary of priority.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 14-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  
The amendment to the claims has addressed the basis of the issues raised in the previous rejection.  Review of the amendments in light of the teaching of the specification finds support for the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3-11, 13-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter is withdrawn.  
Claim analysis
Independent claims 1 and 11 have been amended and still are generally drawn to assessing a genomic sequence in a target region.  More specifically, the claims have been amended to include an additional physical step of creating sequences for the training set.  The claims include steps for excluding paralogous sequence reads to include assembling and aligning target sequence reads as a specific assessment of the genomic region.  In review of the guidance of the specification, the steps of assembling and aligning sequence reads can be accomplished using sequence analysis tools and methods known in the art (see for example page 37 stating ‘Once the paralogous sequence reads are excluded, the target sequence reads are assembled and aligned. Such methods are known in the art, and are described, for example in Kennedy et al. (U.S. patent number 8,209,130)’).  Further, the specification broadly provides for the steps of obtaining a sample, isolating target and paralogous sequences and sequencing them to obtain read data and appears to be consistent for the use of known methods that provide a sample containing both sequences, using Sanger sequencing or NGS so that reads from the sample as a whole are provided (see for example page 2 teaching:  “In certain aspects, methods of the invention involve obtaining a sample including nucleic acid from a subject. The nucleic acid includes a target sequence from a target genomic region and a paralogous sequence from a non-target genomic region. The target sequence and the paralogous sequence are isolated from the sample. The target sequence and the paralogous sequence are sequenced (e.g., using Sanger sequencing or next generation sequencing on a sequencing instrument) to obtain sequence reads that include target sequence reads and paralogous sequence reads. The paralogous sequence reads are excluded, and the genomic region of the subject are assessed based on the target sequence reads.”).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category for a method of assessing the sequence of a genome of a subject.
For step 2A of the 101 analysis, the judicial exception of the claims are the abstract instructional steps of analyzing sequence read data where read data to paralogous read data is removed from the target read data for assessment.  Both claim 11 and claim 1 provides the same abstract instructional steps considered the judicial exception.  As amended, the steps of assembling and aligning are considered additional instructions on analyzing the read data, and part of the judicial exception.  The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, it is noted that there is no necessary complexity or amount of data that is being obtained or analyzed in the method, and appears that it could be performed on paper or in one’s mind.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the judicial exception is practically applied.  This judicial exception requires steps recited at high level of generality and while the instruction could be implemented with a computer appear to be only stored on a non-transitory medium, and is not found to be a practical application of the judicial exception as broadly set forth. 
For step 2B of the 101 analysis, both claims 1 and 11 have been amended and require a physical step where a sample is obtained, target and paralogous sequences isolated and 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Meyers on 4/6/2021.

The application has been amended as follows: 
In claim 16, amend the claims to recite 
“The method according to claim 1


Conclusion
Claims 1, 3-11, 14-20 are allowed.

As noted previously, the closest art of record is Nuttle et al. who provide methodology for assessing a genomic region through a sequence based method for rapid and high-throughput genotyping of duplicated genes using molecular inversion probes designed to unique paralogous sequence variants. Further, Nuttle teaches that excluding comprises selecting a MIP which will only hybridize to one of a set of paralogous genes “to achieve paralog-specificity".  However, while the claims are generally drawn to a method of assessing sequences in a genome where sequences from a sample are obtained and target and paralogous sequences are determined and paralogous sequences are excluded for the analysis of the target.  With respect to specific limitations recited in the claims, none of the references of record teach to assess and be excluded based on frequency.  In assessing the art of record, the art teaches that a paralogous sequence may occur only once and that a gene of interest may occur more than once (see Nuttle et al., Challis et al, Liu et al. and Rava et al. for example), and thus there is no motivation to exclude based on frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631